IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN THE INTEREST OF: R.L.C.-E. A/K/A          : No. 83 EM 2018
 R.C.-E., A MINOR                             :
                                              :
                                              :
 PETITION OF: J.C., MOTHER                    :

 IN THE INTEREST OF: G.J.C.-E. A/K/A          : No. 84 EM 2018
 G.C.E., A MINOR                              :
                                              :
                                              :
 PETITION OF: J.C., MOTHER                    :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2018, the Application for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file the

already-prepared Petition for Allowance of Appeal within five days.